PER CURIAM.
We have examined the printed record and supplemental typewritten transcript of the testimony submitted by the appellant, who has appeared in person, with care, because he, without legal training, has been obliged to argue his own appeal. After such careful examination, we are forced to the conclusion that the motion to set aside the jury’s verdict was properly denied. We find no errors in the trial which justify our reversing the judgment entered for the appellees.
Judgment affirmed.